           Case 1:18-cv-12217-WGY Document 34 Filed 08/01/19 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

                                                       )
JOSEPH A. CARI, JR.,                                   )
     Plaintiff,                                        )
v.                                                     )        No. 1:18-cv-12217-WGY
                                                       )
MEDCAP GROWTH EQUITY LLC and                           )
CHRISTOPHER VELIS,                                     )
     Defendants.                                       )
                                                       )

                                      STIPULATION OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties, through their undersigned counsel,

hereby stipulate to the dismissal of the complaint in the above-referenced action with prejudice.

Each party shall bear its own costs and there shall be no right of appeal from judgment entered in

accordance with this Stipulation of Dismissal.

JOSEPH A. CARI, JR.,                                         MEDCAP GROWTH EQUITY LLC and
By his attorneys,                                            CHRISTOPHER VELIS,
                                                             By their attorney,
/s/ Hal K. Gillespie
Hal K. Gillespie                                             /s/ Alicia L. Downey
Admitted pro hac vice                                        Alicia L. Downey, BBO# 564265
Gillespie Sanford LLP                                        Downey Law LLC
4925 Greenville Ave., Suite 200                              155 Federal Street, Suite 300
Dallas, TX 75206                                             Boston, MA 02110
Tel: 214-800-5111                                            Tel. (617) 444-9811
hkg@gillespiesanford.com                                     alicia@downeylawllc.com

-and-

Paul H. Merry, BBO# 343580                                   Dated: August 1, 2019
Law Offices of Paul H. Merry, Esq.
50 Congress Street, Suite 1000
Boston, MA 02109
Tel. 617-720-2400
Paul.merry@fairworkplace.net
                                            CERTIFICATE OF SERVICE
         The undersigned certifies that on the above date, this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to any non-registered participants.                                                  /s/ Alicia L. Downey
